Citation Nr: 0306808	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  00-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had approximately 13 years of active service in 
the period from January 1962 to March 1976.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued the 30 percent rating for PTSD.  

In October 2002, the Board undertook additional development 
on the issue of entitlement to a rating in excess of 30 
percent for PTSD.  See 38 C.F.R. § 19.9(a)(2).  In a January 
2003 letter, the Board provided notice to the veteran of the 
development as required by Rule of Practice 903, but the 
veteran did not respond.  38 C.F.R. § 20.903.  This matter is 
now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran last worked in August 2001 as a furnace 
tender; he is now homeless and living out of his truck.  

2.  The March 2003 VA examiner characterized the veteran's 
current PTSD symptoms as chronic and severe, and the February 
2003 private social worker opined that PTSD symptoms 
prevented the veteran from ever reentering the competitive 
labor force.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VA's duty to assist and inform the veteran

The VA has fulfilled its duty to inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  The RO's March 2002 and January 2003 
letters and April 2002 supplemental statement of the case 
informed the veteran of the applicable laws and regulations, 
including applicable provisions of the Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support his 
claim.  

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  At the March 2003 VA PTSD 
examination, the veteran reported receiving Social Security 
Disability (SSD) benefits since 2002, but the VA has not 
obtained or confirmed the unavailability of the veteran's SSD 
records, which type of records are in the custody of a 
federal agency.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  This duty is neither optional nor discretionary.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  The RO did 
obtain the available medical records from the other 
identified health care providers, and the veteran received VA 
PTSD examinations in September 1999 and March 2003 and a VA 
psychiatric examination in September 2002.  The veteran and 
his representative filed several lay statements with the RO, 
and the veteran provided sworn testimony at a July 2002 
travel board hearing.  The Board will proceed to a decision 
without the missing SSD records, and there will be no 
prejudice to the veteran, because the current evidence of 
record establishes entitlement to a 100 percent rating for 
PTSD.  


Entitlement to a rating in excess of 30 percent for PTSD

The veteran's current alcoholism is secondary to service-
connected PTSD.  The February 2003 private social worker and 
the March 2003 VA PTSD examiner indicated that alcoholism was 
secondary to PTSD because the veteran involuntarily turned to 
alcohol for relief from intrusive memories from military 
service.  38 C.F.R. §§ 3.303, 3.310 (2002); Hickson v. West, 
12 Vet. App. 247, 253 (1999); Allen v. Principi, 237 F.3d 
1368, 1377 (Fed. Cir. 2001).  

The rating for PTSD with alcoholism will jump dramatically to 
100 percent because two recent examiners agree that PTSD has 
caused current total occupational and social impairment.  At 
the February 2003 social work evaluation and at the March 
2003 VA PTSD examination, the veteran's symptoms continued to 
meet the DSM-IV criteria for PTSD.  The private social worker 
opined that the veteran would never be able to reenter the 
competitive labor force because PTSD symptoms of 
hypervigilence, inability to maintain concentration and 
motivation, and sleep disturbance left him unable to secure 
or maintain employment.  Consistent with this, the veteran 
testified at the July 2002 travel board hearing that he lost 
a long series of jobs because he squabbled with coworkers or 
because his disassociative states and sleep disturbance 
prevented him from working effectively the next day.  The VA 
examiner characterized the veteran's current PTSD symptoms as 
chronic and severe and opined that sleep disturbance, 
increased irritability, episodic dissociative states, and 
inability to sustain concentration significantly impacted his 
employability.  

In March 2003, the veteran reported being estranged for over 
twenty years from his son.  Because he avoided exposure to 
traumatic stimuli, he avoided conversations and holiday 
events.  His symptoms were exacerbated when he was unable to 
avoid hearing about the terrorist attacks of September 11, 
2001.  As a result of his avoidance behavior, he had became 
increasingly isolated and detached.  The veteran told the 
September 2002 VA examiner that he shopped after midnight 
when he actually needed something and that he never went to 
shopping malls or movie theaters.  His only social contacts 
were rare visits from a relative and his weekly PTSD therapy 
group sessions.  Although he liked to fish, he did it because 
he could be alone.  

The veteran also demonstrated grossly inappropriate behavior 
and showed that he was in persistent danger of hurting 
himself.  At a September 2002 VA PTSD examination, the 
veteran was mystified that he had played Russian roulette 
everyday for three weeks and had not yet killed himself.  He 
told the February 2003 private social worker that, before he 
was homeless, he often times found himself crouched in his 
closet or a corner of his bedroom and that he would not know 
how he had gotten there or why his bedding and furniture were 
thrown around the room.  In July 2002, he testified that he 
came out of a state one time when he was running.  He could 
not stop himself and hit his head on a piece of furniture.  
He told the March 2003 VA examiner that his life was so short 
that there was no reason to make long-term plans.  

The veteran exhibited an intermittent inability to perform 
activities of daily living, including maintenance of personal 
hygiene.  In February 2003 and March 2003, the veteran 
reported that he was homeless and living out of his truck.  
He had sold all of his worldly possessions and now relied on 
acquaintances for an occasional place to shower and do 
laundry.  Although the veteran was appropriately dressed at 
the February 2003 and March 2003 examinations, the February 
2003 private social worker noted that the veteran wore the 
same clothes over and over at weekly therapy sessions.  

For all these reasons, a 100 percent rating for PTSD is 
warranted for the total occupational and social impairment 
represented by his grossly impaired thought processes and 
communication, persistent delusions and hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself, and intermittent inability to perform the activities 
of daily living.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Although the increase in this case has been dramatic, the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

Entitlement to a 100 percent rating for PTSD is granted on a 
schedular basis, subject to the controlling laws and 
regulations governing the payment of monetary awards.  




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

